DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
                                            Response to Amendment
Amendment received on 12/20/2021 is acknowledged and entered. Claim 3 has been cancelled. Claims 1 and 15 have been amended. New claim 21 has been added. Claims 1-2 and 4-21 are currently pending in the application. 

                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0314250 A1) in view of Poornachandran et al. (US 20180089605 A1).
	Claim 1. Lewis et al. (Lewis) discloses a system, comprising:
	at least one vehicle having a state of the at least one vehicle, wherein the state
of the at least one vehicle includes an operating state of the at least one vehicle; [0040]; [0140]; [0141], 
[0141] It contemplated that although “autonomous vehicle” and “autonomous driving” are referenced throughout this document, embodiments are not limited as such. For example, “autonomous vehicle” is not limed to an automobile but that it may include any number and type of autonomous machines, such as robots, autonomous equipment, household autonomous devices, and/or the like, and any one or more tasks or operations relating to such autonomous machines may be interchangeably referenced with autonomous driving.
	and an artificial intelligence system in communication with the at least one vehicle, the artificial intelligence system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor [0040], the artificial intelligence system including:
	a neural network of a hybrid neural network to classify social media data
sourced from a plurality of social media sources as affecting a transportation system; Fig. 8A; [0153]; [0175]; [0188]; [0189]; [0192]; [0193]; [0203]-[0205]; [0355]; [0356]; 
	a neural network of the hybrid neural network to predict at least one
vehicle-operating objective of the transportation system based on the classified social
media data; [0040]; [0153]; [0175]; [0176]; [0190]; [0193]; [0203]-[0205].
	Lewis does not specifically teach: 
	wherein the at least one vehicle-operating objective comprises achieving
a first rider state of at least one rider and achieving a second rider state of at least one
other rider exclusive of the at least one rider, wherein the first rider state and the
second rider state are conflicting; 
	Poornachandran discloses a computer-implemented method for improved matching of drivers and passengers in ride sharing systems using automatically determined user contexts, wherein an emotional state of the passenger and driver users are monitored and analyzed using neural networks. In use, the contexts are derived via sensors data received from passengers and drivers, wherein said sensors data produces conflicting results. [0018]; [0019]; [0027]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Poornachandran, for the benefit of providing suggestions to riders of the vehicle when the emotional state of the passenger user or driver user begins to go negative, as specifically stated in Poornachandran. [0030]
	Lewis further teaches:
	a neural network of the hybrid neural network to optimize a state of the at
least one vehicle in the transportation system to achieve the at least one vehicle-operating objective of the transportation system. [0141]; [0153]; [0154]; [0158]; [0190]; [0192]; [0203]-[0205]
[0141] It contemplated that although “autonomous vehicle” and “autonomous driving” are referenced throughout this document, embodiments are not limited as such. For example, “autonomous vehicle” is not limed to an automobile but that it may include any number and type of autonomous machines, such as robots, autonomous equipment, household autonomous devices, and/or the like, and any one or more tasks or operations relating to such autonomous machines may be interchangeably referenced with autonomous driving.

[0153] FIG. 7 illustrates smart autonomous mechanism 610 of FIG. 6 according to one embodiment. For brevity, many of the details already discussed with reference to FIGS. 1-6 are not repeated or discussed hereafter. In one embodiment, smart autonomous mechanism 610 may include any number and type of components, such as (without limitations): detection/observation logic 701; hybrid computation logic (“hybrid logic”) 703; error diagnosis and correction logic (“error logic”) 705; communication/compatibility logic 707; social media and prediction logic (“prediction logic”) 709; and route and guidance optimization logic (“route/guidance logic”) 711.

[0190] In one embodiment, this autonomous agent data 805 may then be used together with social media data 801 and forwarded onto prediction logic 709 that then analyzes the combination of both data 801, 805 to predict the upcoming situations which, in turn, allows smart autonomous mechanism 610 to make certain decisions 811 based on the predictions. For example, decisions 811 may include one or more of optimization of rides and routes, determination and facilitation of relationship or cooperation between drivers of autonomous vehicles driving in the same direction, display of locations of interest to friends and family, prediction and selection of fastest lane on a highway, and/or the like.

[0192] As illustrated, in one embodiment, framework 850 employing various entities to work together to offer optimization of parts and services to autonomous machines, such as in terms of communication, parts/components, routes/guidance, predictions/selections, and/or the like. For example, as further discussed with reference to FIG. 7, in one embodiment, autonomous machine 600 (e.g., automobile, device, equipment, robot, etc.) may be in communication with one or more entities, such as server computer 735, social/business network websites, etc., over one or more communication mediums 725, such as the Internet, cloud, etc., where the one or more entities may include users, other autonomous machines/computing devices, government or other agencies, social or other networking websites, media, cloud server devices, etc., to facilitate exchange of data/information.

	While Lewis discloses the use of artificial intelligence techniques, including hybrid neural networks, Lewis does not specifically teach that a first, a second, and a third network. 
	However, Lewis’ system would perform the same functions as the now claimed invention regardless of how said neural networks are identified, e.g. a first, a second, and/or a third one. Thus, without affecting the functioning of the Lewis’ system, it appears to be an obvious matter of design choice to identify any number of neural networks in any convenient way, including a first, a second, and a third network. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eder to include that said neural networks include a first, a second, and a third network, for the benefit of convenience in discussing functions being performed by the system. “Design choice applies when old elements in the prior art perform the same function as the now claimed structures”. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). “Relevant issue for design choice is whether the alleged differences between the claimed invention and the prior art "result in a difference in function or give unexpected results"” (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

	Claim 2. The system for transportation of claim 1 wherein at least one of the neural networks in the hybrid neural network is a convolutional neural network. [0204]; [0215]; [0215] A second exemplary type of neural network is the Convolutional Neural
Network (CNN).
	
	Claim 4. The system for transportation of claim 1 wherein the social media data includes social media posts or social media feeds. [0175]; [0176]; [0188]. (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc., social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, promoting marketing, etc.)

	Claim 5. The system for transportation of claim 1 wherein the social media data includes like and dislike activity detected in the social media. [0175]; [0176] (social media data is collected from, e.g. Facebook® networking site, thereby at least suggesting the recited limitations)
	Claim 6. The system for transportation of claim 1 wherein the social media data includes at least one of: indications of relationships; user behavior; discussion threads; chats; or photographs. [0176] (social media data is collected from, e.g. Facebook® networking site, thereby at least suggesting the recited limitations)

	Claim 7. The system for transportation of claim 1 wherein the social media data includes traffic-affecting information or traffic conditions. [0175]; [0176]; [0188]; [0189] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. predictions of traffic, errors and tasks, fastest lane in traffic, better routs, etc.)

	Claim 8. The system for transportation of claim 1 wherein the social media data includes data selected from the group consisting of: an indication of a specific individual at a location; an indication of a celebrity at a location; presence of a rare or transient phenomena at a location; a commerce-related event; and an entertainment event at a location. [0175]; [0176]; [0188] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites, and utilized by the prediction logic to issue various different predictions, e.g. promoting marketing, etc., thereby at least suggesting the commerce-related event.)

	Claim 9. The system for transportation of claim 1 wherein the social media data includes weather conditions. [0189]; [0193] (social media data is collected from Facebook®, Yelp®, Google® Shopping, etc. social media networking sites. Lewis also teaches that collected data includes weather data, thereby at least suggesting the recited limitations.

	Claim 10. The system for transportation of claim 1 wherein the social media data includes entertainment options. [0175]; [0176]; [0190] (social media data is used by the prediction logic for optimization of rides and routes, and display of locations of interest to friends and family, etc.)

	Claim 11. The system for transportation of claim 1 wherein the social media data includes risk-related conditions. [0176]; [0189]; [0193] (social media data includes real-time traffic and real-time weather information)

	Claim 12. The system for transportation of claim 1 wherein the social media data includes predictions of attendance at an event. [0175]; [0176]; [0189]; [0190]; [0193] (social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes; further, collected data is used for displaying locations of interest to friends and family, thereby suggesting the recited limitations)

	Claim 13. The system for transportation of claim 1 wherein the social media data includes estimates of attendance at an event. [0175]; [0176]; [0189]; [0190]; [0193] (social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes; further, collected data is used for displaying locations of interest to friends and family, thereby suggesting the recited limitations)

	Claim 14. The system for transportation of claim 1 wherein the social media data includes modes of transportation used with an event. [0175] (an autonomous vehicle)
	Claim 16. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes an in-vehicle state. [0175]; Cl. 5 (facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data)

	Claim 17. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes a rider state. [0174]; [0175]; [0181] (enabling the driver to correctly act on problems as they occur based on collected driver's style of driving)

	Claim 18. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes a routing state. [0175]; [0176]; [0190]; [0364] (social media data includes real-time traffic and real-time weather information, which is used for optimization of rides and routes)

	Claim 19. The system for transportation of claim 1 wherein the optimized state of the at least one vehicle includes a user experience state. [0174]; [0175]; [0181]; [0190] (enabling the driver to correctly act on problems as they occur based on collected driver's style of driving)

	Claim 20. The system for transportation of claim 1 wherein a characterization of the optimized state of the at least one vehicle in the social media data is used as feedback to improve the optimized state of the at least one vehicle. [0181]; [0228]; [0230]-[0235] (training a neural network structured for a particular task (an optimized state) using a feedback mechanism, wherein input data may include data related to routes taken and driver's style of driving. The optimized state may include customized route guidance to maximize the life of a battery, and invoking different profiles based on statistics)

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis  in view of Poornachandran and further in view of Taylor (US 2018/0174457 A1).

	Claim 15. Lewis discloses the system for transportation of claim 1, wherein the optimized state of the at least one vehicle is the operating state of the at least one vehicle. Cl. 5 (facilitating one or more decisions relating to the autonomous vehicle based on the received social media data and autonomous machine data)
	Lewis does not specifically teach wherein the operating state of the at least one vehicle includes a cabin air temperature, seat positions, in-vehicle audio content, and seat warmer settings, which is disclosed in Taylor [0003]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Taylor, for the benefit of decreasing a negative effect of stressed emotional states of the riders on the riders’ safety, as specifically stated in Taylor. [0002]

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis  in view of Poornachandran and further in view of Taylor and further in view of Fung et al. (US 10,308,258 B2). (IDS of 04/04/2022; No. 9)

	Claim 21. Taylor discloses that riders can be alert or sleepy. [0003]; [0004]
	Further, Fung et al. (Fung) discloses wherein the first rider state is a state of alertness, and wherein the second rider state is a state of sleeping. C. 82; L. 61-65
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis to include the recited limitations, as disclosed in Fung, for the benefit of decreasing a negative effect of stressed or sleepy states of the riders on the riders’ safety, as specifically stated or suggested in Taylor. [0002]





Response to Arguments
Applicant's arguments filed 03/21/2021 with respect to claim rejections under 35 USC 103 have been fully considered but they are not persuasive. 

 Applicant argues that Lewis does not disclose a newly added limitation: wherein the at least one vehicle-operating objective comprises achieving a first rider state of at least one rider and achieving a second rider state of at least one other rider exclusive of the at least one rider, wherein the first rider state and the second rider state are conflicting. 
The Examiner respectfully notes that Poornachandran [0018]; [0019] ; [0027] is applied for this limitation.

Regarding claim 10, Applicant argues that “locations of interest” is not equivalent to, nor does it suggest “entertainment options”, as recited in claim 10.
The Examiner respectfully disagrees, and maintains that people visit points of interest for entertainment. Further, Applicant does not explain why visiting locations of interest does not constitute entertainment.

Regarding claim 15, Applicant argues that Lewis is silent regarding newly introduced limitation “wherein the optimized state of the at least one vehicle is the operating state of the at least one vehicle, and wherein the operating state of the at least one vehicle includes a cabin air temperature, seat positions, in-vehicle audio content, and seat warmer settings.” 
The Examiner respectfully notes that Taylor [0003] is applied for this limitation.

Regarding claim 17, Applicant argues that Lewis’ paragraphs [0174]; [0175]; [0181] (enabling the driver to correctly act on problems as they occur based on collected driver's style of driving)” are silent regarding “wherein the optimized state of the at least one vehicle includes a rider state” as recited in claim 17.  
	The Examiner respectfully disagrees and maintain that Lewis’ teaching of “enabling the driver to correctly act on problems as they occur based on collected driver's style of driving” reads on the recited limitations.














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/27/2022